AO 2453 (Rev. 05."15/'2018} Judgment in a Criminal Petty Case (Modified) Page l of l

UNITED STATES DISTRICT COURT
soUTHERN DIsTRICT oF CALIFORNIA

United States of America .]`UDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November i, 198 7)

Januil.l CanSeCO_ROdrigueZ CaSC Nl,lmbel`f 3§18-H1j'23198-JLB

Stephen Patrick White
D¢aJ@nahnt ’.s' A tromey

REGISTRATION NO. 81702298

 

THE DEFENDANT:
pleaded guilty to count(s) 1 0f COmplaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section - Nature of Offense Count Numbergs[
8: 1325 ILLECTAL ENTRY (Misderneanor) l
\:I The defendant has been found not guilty on count(s)
|I Count(s) dismissed on the motion of the United States.
Il\/IPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED § Fine: WAIVED
|Z Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removall
\:| Court recommends defendant be deported/removed With relative, charged in case'__

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant‘s economic circumstances

Wednesday, December 19, 2018

§§ § §m@§ §§ Date of Imposition of Sentence
DEC 1 9 ZUlB ( r,\/\) g

HoNoRABLE WILLIAM v. GALLo

\.. "“‘”"' ;'oouat [lNITE ES MA l RATE JUDGE
cta_HK u\s%p;lslé:ué[l_ CALH;OHNIA D STAT G ST
§$UTHEHN D \ DE‘;)UT\{

 

 

 

 

3:18-mj-23l98-JLB

